DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending. Claims 1-14, 16-17, 19-21, 23 and 29 are being examined on the merits. Claims 24-28 are withdrawn as being directed to non-elected inventions. Claims 15, 18 and 22 are withdrawn as being directed to non-elected species.

Response to Restriction Requirement
The Response to Office Action filed on February 24, 2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-23 and 29) and the species of claims 14, 17 and 23, in the reply filed on February 24, 2021 is acknowledged.  The traversal is on the ground(s) that a search of one Group of claims would necessarily result in a search of the other Group of claims, in that all three Groups of claims involve searching methods of detecting microbial resistance (Remarks, pp. 2-3).
This is not found persuasive for several reasons. First, the Group III invention is directed to a kit, and thus would not necessarily involve searching methods of detecting microbial resistance. Second, the Group II and III claims include elements that are not included in the elected Group I claims. For example, Group II additionally requires a treatment step, while Group III requires, at least, reagents that are not recited in the Group I claims. Each of these 
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 15, 18 and 22 are withdrawn as being directed to non-elected species. Applicant timely traversed the restriction (election) requirement in the reply filed on February 24, 2021.
Applicant also argues that, in the elected Group I claims, claim 29 is generic (Remarks, p. 3). The Office agrees, and claim 29 is examined with the other generic Group I claims.

Claim Objections
Claims 1, 5, 11, 13-14, 19 and 29 are objected to because of the following informalities:  
Regarding claim 1, the limitation “primers pairs”, which appears once in the first 
“combining” clause and once in the second “combining” clause, should be “primer pairs”, “complimentary” in the second “providing” clause should be “complementary”, and “amplicon” in the second “providing” clause should be “amplicons”. In addition, in the “identifying” clause, the limitation “the resistance genes of the biological sample” should be “the resistance genes of the microbes in the biological sample”, or something similar, to indicate that the resistance genes are in the microbes as opposed to some other cell in the sample.
	Regarding claim 5, the limitation “Mycobacterium tuberculosis” should be italicized. 
Regarding claim 11, the limitation “are each from about” should be “are from about”.
Regarding claim 13, the limitation “Mycobacterium tuberculosis” should be italicized.
if performed” should be “is performed”.
Regarding claim 19, the limitation “amplicons subjected” should be “amplicons are subjected”.
Regarding claim 29, the limitation “contain” in the first “providing” clause should be 
“contains”, “primers pairs”, which appears in the first “separately combining” clause, should be “primer pairs”, and “complimentary” in the second “providing” clause should be “complementary”. In addition, in the “identifying” clause, the limitation “the resistance genes for each of the biological samples” should be “the resistance genes of the microbes in each of the biological samples”, or something similar, to indicate that the resistance genes are in the microbes as opposed to some other cell in the samples.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-17, 19-21, 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claims 1 and 14, the structure of the primer pairs and amplicons are unclear. Specifically, claim 1 recites that “each primer pair contains a common sequence and a variable sequence”, but does not describe where the common sequence and variable sequence are located in the primer pair. For example, in a primer pair consisting of a first primer and a second primer, the common sequence and variable sequence could both in the first primer, or could both in the second primer, or the common sequence could be in the first primer and the variable sequence could be in the second primer, or vice versa. Further, regarding the variable sequence, it is not clear if, in the collection of primer pairs, each second primer has the same variable sequence, or if each variable sequence in each second primer of each primer pair is different from every other variable sequence in the other primer pairs. In addition, claim 14 refers to ligating the common sequence to the 5’ terminus of each amplicon. However, claim 1 requires that the common sequence to be part of the primer pair, and thus would already be included in the amplicon. Thus, it appears that claim 14 is requiring that a second oligonucleotide containing the common sequence be ligated to the 5’ terminus of the amplicon which already contains the common sequence, thus creating the following structure: 5’ – common sequence – common sequence [at 5’ end of amplicon] – [remainder of amplicon] – 3’. In addition, the linking step in claim 1 refers to attaching a unique sequence to the amplicons. It is also not clear where the unique sequence is in the resulting structure of claim 14. Since the 
Claims 2-14, 16-17, 19-21 and 23 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issue of claim 1. 
The Office requests that Applicant clarify the nucleic acid structures in claims 1 and 14. Applicant is cautioned against adding new matter.

Regarding claim 4, the meaning of the limitation “a microbe is a bacterium, a virus, a parasite, and/or a fungus” is unclear. Specifically, it is unclear how “the [singular] microbe” can simultaneously be a bacterium, virus, parasite and fungus. While the ordinary artisan could construe the limitation to be referring to a biological sample containing a mixture of types of microbes, this interpretation would be inconsistent with both instant claim 4 and claim 1, from which claim 4 depends, each of which refer to a singular microbe. Consequently, the ordinary artisan would not be able to determine the metes and bounds of the claim and it is indefinite.
	
	Regarding claim 7, the meaning of the limitation “the … sample is sterilized” is unclear. Specifically, it is unclear if the limitation is reciting an intended outcome of the method of claim 6, from which claim 7 depends, or if the limitation is imposing some additional method step on the method of claim 6. That is, the limitation could be construed as indicating that the biological sample is sterilized as a result of placing it in the transport medium recited in claim 6. In the alternative, the limitation could be construed as indicating that some additional step is required for sterilization, such as heating the sample. In addition, the term “sterilized” is not 

	Regarding claim 9, the meaning of the limitation “the primer pairs of the collection and/or the second collection are each from about 20 to about 35 nucleotides in length” is unclear. That is, if each primer pair consists of a first primer and a second primer, it is unclear if Applicant intends that each of the first primer and second primer is from about 20 to about 35 nucleotides in length, or if Applicant intends that the length of each first primer plus second primer combined is from about 20 to about 35 nucleotides in length. Similarly, claim 10 refers to “the common and/or the unique sequence is from about 8 to 15 nucleotides in length”. In the embodiment “the common sequence and the unique sequence”, it is not clear is Applicant intends that each of the common sequence and the unique sequence is from about 8 to 15 nucleotides in length, or if Applicant intends that the length of the common sequence plus the unique sequence combined is from about 8 to 15 nucleotides in length. Claim 17 has a similar indefiniteness issues with the limitation referring to the length of the series of amplicons, and whether the length limitation refers to each amplicon within the series, or to the combined length of the all of the amplicons in the series. Since the ordinary artisan would not be able to determine the metes and bounds of the claim it is indefinite.


	Regarding claim 21, the limitation “sequencing … is performed in one step” is unclear. Specifically, it is unclear if “one step” is referring to one sequencing run, as described in the specification (p. 15, ll. 26-27), or if it is referring to some sequencing platform, or something else entirely. The term “one step” is not defined in the specification and does not have a fixed meaning in the art. Since the ordinary artisan would not be able to determine the metes and bounds of the claim it is indefinite.

	Claim 29 is directed to a version of the claim 1 method in which multiple biological samples are assayed simultaneously. The structure of the primer pairs and amplicons in claim 29 are unclear, and thus indefinite, for the same reasons the corresponding structures in claim 1 are unclear.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   

Claim 7 recites the limitation “the biological sample is sterilized”. As noted above in conjunction with the 35 USC § 112(b) rejections, the meaning of this limitation is unclear. To 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5, 7-13, 16-17, 19-21, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US Patent App. Pub. No. 2014/0249037) in view of Daum (US Patent App. Pub. No. 2015/0056609) and Poritz (WO 2016/196827 A1).

Regarding independent claim 1, Fry teaches …
A method for determining microbial resistance comprising: extracting microbial nucleic acid from a biological sample containing a microbe (para. 16: “methods … that can be used to characterize and/or identify one or more microorganisms … results from use … can provide … suggested treatments and/or sensitivity and/or therapy resistance”; para. 60: “total DNA content is purified … from a wide range of … sample types that are adequate for subsequent processing”; para. 61: “microbial type specific DNA fragments are … amplified”);
providing a collection of primer pairs, wherein each primer pair contains a common sequence and a variable sequence, wherein the variable sequence hybridizes to multiple regions of the microbial nucleic acid responsible for the expression of resistance genes (para. 89: “several … primers that may be used … primers can take on a variety of configurations and may have a variety of structural components”; para. 90: “primers comprise one or more universal priming sites [i.e., common sequences]”; para. 107: “sets of primers may be used”; para 76: “the other [primer] has the … distal end of the target sequence [i.e., a variable sequence]”); para. 78: “the target sequence is a segment from the 16S rRNA gene … may comprise one or more hypervariable regions”; para. 79: “in another aspect … the target sequence is a segment of an antibiotic resistance gene”);

linking the series of amplicons to a unique sequence that is specific for the biological sample (para. 127: “para. 548: “[e]ach sample is designated by its own DNA barcode”);
providing a second collection of primer pairs, wherein each primer pair contains a unique sequence and a sequence that hybridizes to one 15or more nucleic acids (Fig. 1: shows a target amplicon with trP1 and Ion A fusion primers, each with a target-specific region; para. 77: “the fusion primer contains a ‘barcode’”);
combining the linked series of nucleic acids with the second collection of primers pairs in a PCR to generate a second series of amplicons (Fig. 1; para. 74: “preparing an ion amplicon library … fusion PCR method using fusion primers to attach the … adapters to the amplicons as they are generated in PCR”); 
sequencing the second series of amplicons (Fig. 1; para. 74: “target region … will be sequenced”);
comparing the sequences of the second series of amplicons with the sequence of a control microbial nucleic acid (para. 28: “performing a set of alignments by comparing the one or more portions to information stored in one or more databases”);
and identifying information about the resistance genes of the biological sample (para. 606: “antibiotic susceptibility was determined”).

sequence that is complementary to the unique sequence, but rather teaches that they contain the unique sequence (para. 77). However, the ordinary artisan understands that the unique sequence could be incorporated into either the first set of amplicons, or the second set of amplicons. Incorporating the barcode into the first set of amplicons (which would then require that the second collection of primer pairs include a sequence that is complementary to the unique sequence) is an obvious matter of design choice.

Fry does not clearly teach performing a second round of PCR on the series of amplicons produced in the first round of PCR. However, Poritz teaches this limitation. Specifically, Poritz teaches identification of mutations that confer antibiotic resistance (para. 56), wherein the nucleic acids in a sample are amplified with a first set of primers in a first round PCR, and then amplified again with a “set of second-stage amplification primers configured to amplify … regions of the amplicon” (para. 14).

Fry does not teach that the sequences of the second series of amplicons are compared specifically to a wild-type sequence, or that mutations in resistance genes are identified. However, Daum teaches these limitations (para. 44: “the variability of mutations along the pncA gene further underscores the added value of Ion Torrent gene sequencing to assess mutations in this hypervariable MTB gene”; Table 3: shows comparison of test isolates with wild-type isolate).

prima facie obvious to practice the method of Fry and incorporate the wild-type control sequence and detecting the mutations of resistance genes, as taught by Daum. Fry teaches the need for high sensitivity and high throughput methods of infectious disease detection, and that the detection method can be used for such purposes. Fry also teaches detecting various genes in the genome of bacteria, but does not specifically teach the wild-type control or resistance gene target sequences of Daum. One of ordinary skill in the art would have been motivated to use the testing method of Fry to test the Daum control and target sequences. Since Fry teaches that the method can be used to test for resistance genes, generally, one would expect that the wild-type control or resistance gene target sequences of Daum would be able to be detected in the Fry method. The ordinary artisan would have had an expectation of success as Fry does not limit the samples that may be tested.
	In addition, the ordinary artisan would have been motivated to further incorporate the Poritz step of re-amplifying the first-round amplicon with a second set of primers in a second amplification reaction, because doing so would have the expected benefit of increasing the multiplexing capacity of the method. The ordinary artisan would have had an expectation of success as Fry does not limit how many rounds of PCR can be performed on each sample.


Regarding dependent claims 2-5, Fry additionally teaches wherein the microbial resistance comprises resistance to an antibiotic (para. 18), as recited in claim 2, wherein the biological sample is bodily fluid (para. 20: CSF, synovial fluid), nasal discharge (para. 20), blood claim 3, wherein the microbe is a bacterium (para. 132), virus (para. 417), and/or a fungus (para. 417), as recited in claim 4, and wherein the microbe is Mycobacterium tuberculosis (paras. 164-165), as recited in claim 5.

Regarding dependent claim 7, Daum additionally teaches wherein the biological sample is sterilized (para. 15: “samples are provided in a … medium … in an amount sufficient to lyse cells, denature proteins, inactivate nucleases, kill pathogens”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and further incorporate the sterilized sample of Daum. The ordinary artisan would have been motivated to do so in order to preserve the microbial DNA in the biological sample after it had been collected from the subject, and would have had an expectation of success as Fry does not limit how the sample is transported.

Regarding dependent claim 8, Fry additionally teaches wherein extracting is performed by chemical (para. 542: ethanol precipitation) or mechanical (para. 470: e.g., sonication, para. 509) treatment of the biological sample.

Regarding dependent claims 9 and 11, Fry and Daum do not teach the recited length of the primer pairs (claim 9) or the microbial genome length (claim 11). However, the microbial 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and further incorporate the recited microbial genome length and primer pair length. The ordinary artisan would have been motivated to try the particular microbial genome length in the Fry plus Daum and Poritz method, and would have had an expectation of success, as Fry teaches that the method can be used to detect the sequence of various microbial genome segments. In addition, the ordinary artisan would have been able to design appropriate primers for the chosen microbial genome segments, as primer design is well known in the art.


Regarding dependent claim 10, Fry additionally teaches or suggests wherein the common and/or the unique sequence is from about 8 to 15 nucleotides in length. Specifically, para. 77 shows a number of barcodes (i.e., unique sequences) that are, e.g., 10 bp in length. When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03. In addition, para. 91 teaches that the universal priming site (i.e., common sequence) is 15-25 nucleotides in length.

Regarding dependent claims 12-13, Fry additionally teaches wherein the microbial genome contains four or more different targets (para. 78: one or more 16S rRNA hypervariable claim 12, and teaches wherein the antibiotic resistance genes include rpoB (para. 37), KatG (para. 37), gyrA (para. 37) and pncA (para. 37) of Mycobacterium tuberculosis, as recited in claim 13.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the target antibiotic resistance genes, as taught by Daum. Fry teaches the need for high sensitivity and high throughput methods of infectious disease detection, and that the detection method can be used for such purposes. Fry also teaches detecting various genes in the genome of bacteria, but does not specifically teach the specific target sequences of Daum. One of ordinary skill in the art would have been motivated to use the testing method of Fry plus Daum to test the Daum target sequences. Since Fry teaches that the method can be used to test for resistance genes, generally, one would expect that the resistance gene target sequences of Daum would be able to be detected in the Fry method. The ordinary artisan would have had an expectation of success as Fry does not limit the samples that may be tested.

Regarding dependent claim 16, Daum additionally teaches wherein the PCR is RT-PCR (para. 37).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate prima facie obviousness determination. MPEP 2144.07.
	Regarding dependent claim 17, Fry additionally teaches wherein the second series of amplicons generated are from 50 to 1,000 nucleotides in length (Table 2, amplicon length 200 bases … 100 bases). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 19, Fry additionally teaches wherein the second series of amplicons are diluted in a buffer and a portion of the diluted amplicons is sequenced (Examples 6 and 7).

Regarding dependent claims 20-21, Fry additionally teaches wherein the sequencing is ion torrent (para. 120) or next generation sequencing (para. 62), as recited in claim 20, and Daum additionally teaches wherein the sequencing of the second series of amplicons is performed in one step (para. 85), as recited in claim 21.

prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the one step sequencing of Daum. Fry teaches sequencing the second amplicons, but does not specifically teach a one-step sequencing of the entire length of the target coding regions. The ordinary artisan would have been motivated to incorporate the Daum one-step sequencing run into the Fry plus Daum and Poritz method, as doing so would create the expected advantage of increasing the efficiency and throughput of the sequencing step, and would have had an expectation of success as Fry does not limit how the amplicons are sequenced. The selection of a known method based on its art recognized suitability for an intended purpose supports a prima facie obviousness determination. MPEP 2144.07.

Regarding dependent claim 23, Fry additionally teaches wherein the method is performed in less than about 24 hours (para. 56: “method enables a turnaround time … of about 12 hours, about 24 hours”). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Independent claim 29 is directed to a version of the claim 1 method in which multiple biological samples are assayed simultaneously, and contains claim limitations corresponding to the limitations in claim 1. For those limitation, see claim 1 above for prior art citations. In addition, regarding the simultaneous processing of multiple samples, Fry teaches that “highly multiplexed reactions can be performed” (para. 109; also, paras. 96, 104).

prima facie obvious over Fry in view of Daum and Poritz.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fry (US Patent App. Pub. No. 2014/0249037) in view of Daum (US Patent App. Pub. No. 2015/0056609) and Poritz (WO 2016/196827 A1) as applied to claim 1 above, and further in view of Sherman (US Patent App. Pub. No. 2011/0065108).

Regarding dependent claim 6, Daum additionally teaches wherein the biological sample is collected in a transport medium containing chaotrope, a reducing agent, a chelator, a detergent and a buffer (para. 15). Daum does not specifically teach that the chaotrope is guanidine, or that the detergent is non-ionic. However, Sherman teaches these limitation (paras. 10, 43). 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the use of guanidine and a non-ionic detergent of Sherman. The ordinary artisan would have been motivated to include these specific reagents in a transport medium, as they are known in the art to be useful for such a purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as including such reagents in transport media is well-known in the art. 

In view of the foregoing, claim 6 is prima facie obvious over Fry in view of Daum and Poritz, and further in view of Sherman.


Conclusion
Claims 1-14, 16-17, 19-21, 23 and 29 are being examined, and are rejected. Claims 24-28 are withdrawn as being directed to non-elected inventions. Claims 15, 18 and 22 are withdrawn as being directed to non-elected species. Claims 1, 5, 11, 13-14, 19 and 29 are objected to. No claims are allowed.
Claim 14 has not been rejected with prior art because of its indefiniteness issues. As noted above in conjunction with the 35 USC § 112(b) rejections, the claim apparently requires the structure 5’ – common sequence – common sequence [at 5’ end of amplicon] – [remainder of amplicon] – 3’.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637